Citation Nr: 0017374	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement of the appellant to an increased apportionment of 
the veteran's compensation benefits on behalf of the 
veteran's children.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which awarded an apportionment of $153.00 for 
the veteran's dependents.  


REMAND

The appellant contends that the RO erred in denying her claim 
for a higher apportionment of the veteran's disability 
benefits.  She asserts that she is entitled to an 
apportionment higher than the awarded $153.00 per month 
because she incurs substantial monthly expenses supporting 
the veteran's three children.  

A review of the record reflects that the appellant has 
continuously alleged having custody of three children 
fathered by the veteran.  However, the birth certificates of 
only two children were of record at the time of the 
apportionment decision.  In May 1999, the Board received a 
copy of a birth certificate of a third child showing the 
veteran as the father and the appellant as the mother.  This 
evidence has not been reviewed by the RO.  Any pertinent 
evidence submitted by the appellant that is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived in writing by the 
appellant.  See 38 C.F.R. § 20.1304(c) (1999).  A review of 
the claims folder indicates that no such waiver has been 
received.

Accordingly, the Board finds that evidence pertinent to the 
appellant's claim of entitlement to an increased 
apportionment of the veteran's compensation benefits on 
behalf of the veteran's children has been received subsequent 
to the most recent Statement of the Case and the appellant 
has not submitted a written waiver of RO consideration of 
that evidence.  Therefore, this claim must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following 
development:

The RO should review the issue of 
entitlement to an increased apportionment 
of the veteran's compensation benefits on 
behalf of the veteran's children, taking 
into consideration the information 
received from the appellant subsequent to 
the August 1998 Statement of the Case.

If the benefit sought on appeal remains denied, the 
appellant, the veteran, and the veteran's representative 
should each be furnished a supplemental statement of the case 
with regard to the additional development and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




